Citation Nr: 0102860	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for whiplash residuals, 
with numbness and pain in the elbows, forearms, and right 
hand, also claimed as bilateral carpal tunnel syndrome.

2.  Entitlement to the assignment of a higher disability 
evaluation for degenerative joint disease of the cervical 
spine with a cervical disc disorder at C5-6, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from June 1974 to June 1976 
and from June 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The veteran appealed those decisions to the BVA 
and the case was referred to the Board for appellate review. 

Service connection for degenerative joint disease of the 
cervical spine was granted by the RO in May 1997.  Initially, 
a noncompensable evaluation was assigned, but during the 
pendency of the veteran's appeal, the RO, in August 1998, 
increased the evaluation to 10 percent, effective from the 
date of receipt of the veteran's claim.

The Board has undertaken a comprehensive review of the 
veteran's file, to include statements, which include claims 
of cervical whiplash, and the medical evidence, which 
includes diagnoses of degenerative changes and cervical disc 
pathology.  The Board considers those cervical conditions 
inextricably intertwined because no separate and distinct 
manifestations are shown.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  Accordingly, the Board construes the increased 
rating issue to include both cervical arthritis and a 
cervical disc disorder, and the issues on appeal have been 
restyled as set forth on the first page of this decision. 

The issue of entitlement to service connection for whiplash 
residuals, with numbness and pain in the elbows, forearms, 
and right hand, also claimed as bilateral carpal tunnel 
syndrome, will be addressed in the Remand portion of the 
below decision.






FINDING OF FACTS

Degenerative joint disease of the cervical spine and a 
cervical disc disorder at C5-6 is manifested by full range of 
motion of the cervical spine, with X-ray evidence of mild 
arthritis, and occasional complaints of pain and stiffness.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent, but 
no more, for degenerative joint disease of the cervical spine 
have been met .  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Diagnostic Codes 5003-5290.


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Evaluation

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings, where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
After reviewing the record, the Board finds that no further 
action is necessary to meet the duty to assist the veteran 
with the development of evidence in connection with his claim 
in these regards.  38 U.S.C.A. § 5107(a). 

The veteran has asserted that he was involved in a vehicular 
accident in 1991 and claims to have then sustained a whiplash 
injury.  He did not obtain treatment immediately.  He had 
been a passenger riding in a tractor trailer, and the vehicle 
in which he was riding was forcefully struck in the rear by 
another tractor trailer.  The accident was corroborated by a 
buddy statement.  He reported insidious onset of pain in the 
lower neck and upper thoracic area shortly after discharge in 
April 1996 and began seeing a chiropractor.  A VA examination 
was afforded in early 1997 that revealed osteophyte formation 
at the inferior aspect of C-5 and also that the C5-6 disc 
space was mildly narrowed.  Entitlement to service connection 
was extended for degenerative joint disease of the cervical 
spine.  A disc protrusion at C5-6 was subsequently 
identified.  

As noted above, the Board considers the pertinent cervical 
disc pathology is attributable to the same spine injury as 
the arthritic pathology.  The provisions of 38 C.F.R. § 4.14 
provide, however, that an evaluation of the same 
manifestations under different diagnoses is not appropriate.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
element is that none of the symptomatology is duplicative or 
overlapping; the manifestations and the disabilities must be 
separate and distinct.  Id. at 262.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, a 30 percent 
evaluation is warranted for severe limitation of motion of 
the cervical spine, a 20 percent evaluation is warranted for 
moderate limitation of motion of the cervical spine, and a 10 
percent evaluation is warranted for slight limitation of 
motion.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, the 10 percent 
evaluation currently in effect contemplates the presence of 
slight limitation of motion of the lumbar segment of the 
spine, accompanied by characteristic pain on motion.  A 20 
percent rating is warranted for mild intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating is 
warranted for severe intervertebral disc syndrome evidenced 
by recurring attacks with intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  

The Board additionally notes that the veteran can not be 
rated separately under Diagnostic Codes 5293 and 5290 because 
both codes contemplate limitation of motion.  See 38 C.F.R. § 
4.71, Diagnostic Codes 5293 and 5290; VAOPGCPREC 36- 97.

Private medical records from the veteran's chiropractor, Mr. 
S., from April 1996, noted that the veteran complained of 
"lower neck/upper thoracic area discomfort."  The report 
also included references to the veteran's whiplash residuals 
and upper extremity pain and numbness which are addressed in 
the remand portion of this decision.  Flexion and rotation of 
the cervical spine, both left and right, were reported as 
normal, while extension was reported as being to 45 degrees 
with restrictions, and lateral flexion was to 20 degrees 
bilaterally, with restrictions.  Mr. S. indicated that normal 
extension was to 55 degrees, and normal lateral flexion was 
to 40 degrees.  All orthopedic test of the cervical spine 
were negative except the cervical distraction test.  The 
trapezius muscle was moderately spastic bilaterally.  X-rays 
of the cervical spine revealed multiple moderate to severe 
cervical spinal subluxations and postural distortions, with 
moderate degenerative joint disease.  Mr. S's impression was 
that the veteran had manifestations of chronic spinal 
subluxation and sprain/strain injury to the crevico-thoracic 
spine.  He was diagnosed with cervical segmental dysfunction, 
cervicobrachial syndrome (diffuse), disturbance of skin 
sensation, and cervicalgia.  

In June 1996, Mr. S. again reported that lateral flexion of 
the cervical spine was to 20 degrees bilaterally, and that 
cervical extension was to 45 degrees.  Mr. S. stated that 
these figures represented a 50 percent improvement in range 
of lateral flexion, and a 90 percent improvement in range of 
extension.  It is not clear, however, to what period such 
asserted improvements are supposed to apply since the Board 
notes that these degrees of motion are no different than the 
figures provided for April 1996.  By November 1996, Mr. S. 
reported that pain in the shoulder area had improved by 80 
percent, and that the veteran's overall assessment had 
substantially improved.  

A March 1997 VA examination report noted that the veteran 
complained of discomfort over the cervical spine and in the 
right para-cervical musculature.  The veteran reported 
"discomfort on rare occasions, seemingly at random."  The 
examiner reported that he had full range of motion of the 
cervical spine, with flexion to 65 degrees, extension to 50 
degrees, lateral rotation to 55 degrees, and lateral flexion 
to 40 degrees.  Upper and lower extremity reflexes were 2+ 
and symmetrical at all levels, upper extremity strength was 
5/5 and symmetrical, and upper extremity sensory examination 
was normal to pinprick and to light touch.  X-rays revealed 
minimal early degenerative changes, with no evidence of 
malalignment.  

Private medical records from January 1998, from Dr. S., noted 
that the veteran had full range of motion of the cervical 
spine.  Dr. S. referred the veteran to Dr. D. in February 
1998.  The veteran complained of posterior cervical spine 
pain.  Dr. D. reported that the veteran had full range of 
motion of the neck without pain, and that X-rays of the 
cervical spine showed evidence of very mild degenerative 
changes at C5-6 with anterior osteophyte formation.  Dr. D. 
further noted that magnetic resonance imaging (MRI) scans 
showed evidence of mild disc protrusion at C5-6 without 
evidence of cord compression or nerve root impingement.  

The veteran was given a series of VA examinations in June 
1998.  The orthopedic examination report noted that the 
veteran complained of mild stiffness in the neck, but no real 
neck pain.  The veteran denied flare-ups of neck pain, easy 
fatigability in the neck or upper back, or incoordination of 
motion.  He did report that activity exacerbated his back 
pain.  Flexion of the cervical spine was to 60 degrees, 
extension was to 50 degrees, lateral flexion was to 40 
degrees bilaterally, and rotation was to 55 degrees 
bilaterally.  There was no increased pain in the neck with 
resisted flexion or extension.  There was no paracervical 
spasm or tenderness noted and no tenderness in the posterior 
elements of the cervical spine.  There was minimal right 
trapezial muscle spasm noted, with mild tenderness in the 
region.  Gross motor and sensory findings in the upper 
extremities were normal, with normal reflexes at the biceps 
bilaterally.  There was no easy fatigability in the para-
cervical musculature, and no incoordination of motion.  X-
rays revealed mild C5-6 degenerative disc changes, unchanged 
since February 1997.  

The examiner's diagnoses were mild degenerative disc disease 
and mild degenerative arthritis of the cervical spine.  The 
examiner further opined that "there are no objective 
neurological findings.  I would not assign him any additional 
range of motion loss to the cervical spine . . . because [the 
veteran] does not describe any flare-ups of pain."  

The VA neurological examination report noted that the veteran 
had no objective findings of numbness or weakness in the 
extremities.  The examiner commented that the subjective 
complaints of numbness in the hand were mild and that there 
was insufficient evidence to confirm a specific diagnosis for 
such symptomatology.  The neurologist concluded that 
electromyograph studies showed that "there is no evidence to 
support neurological sequelae from cervical spine whiplash 
injury or cervical radiculopathy."

Following a careful review of the evidence, the Board finds 
by a preponderance of the evidence that the veteran's 
degenerative joint disease of the cervical spine is 
manifested by no more than slight limitation of motion of the 
cervical spine and occasional pain.  Under 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5293, for degenerative disc disease 
of the cervical spine, the assigned 10 percent disability 
rating contemplates mild degenerative disc disease.  To 
warrant assignment of the next higher, 20 percent, disability 
rating, the evidence must show moderate disc disease with 
recurring attacks.  The board is of the opinion that the 
veteran's comprehensive cervical disability approximates no 
more than such level of disability at any point during the 
appeal period.  A 40 percent rating contemplates severe disc 
disease with recurring attacks with intermittent relief, 
which has not been shown.  Likewise, a 60 percent rating, the 
highest rating assignable, contemplates pronounced disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, which also has not been shown in this case.  A more 
beneficial result would not be available if the disability 
were evaluated under Diagnostic Code 5290 for limitation of 
motion of the cervical spine.

In addition, while the veteran complains of pain, the fact 
that he essentially has full range of motion, and that there 
has been little objective supporting evidence, indicates that 
an evaluation in excess of 20 percent is also not warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
and DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The 
Board also notes that Diagnostic Code 5293 contemplates 
characteristic pain associated with intervertebral disc 
syndrome, but rates such symptoms on the basis of the 
frequency and severity of attacks and whether there is 
intermittent relief.  With the objective clinical findings of 
record, the Board concludes that the functional impairment 
due to pain, weakness, excess fatigability and incoordination 
is adequately compensated by the 20 percent schedular rating 
under Diagnostic Code 5293.

In view of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for degenerative joint disease of the cervical spine 
and a cervical disc disorder at C5-6.  The veteran's claim 
for assignment of an increased evaluation is granted to this 
extent.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against any higher evaluation, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

There is no competent evidence of record which indicates that 
the veteran's spine condition has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to an evaluation of 20 percent for degenerative 
joint disease of the cervical spine and a cervical disc 
disorder at C5-6 is granted, subject to the provisions 
governing the award of monetary benefits. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The Board notes that there is no evidence of complaints, 
treatment or diagnosis pertaining to the veteran's wrists, 
elbows etc. in service.  Nevertheless, records from the 
veteran's chiropractor reflect the veteran had complaints of 
left elbow, hand/wrist pain in April 1996; treatment was 
afforded for a misalignment.  His first complaint of right 
wrist pain was in June 1996.  Bilateral wrist complaints were 
noted with a year after discharge.  Certain conditions 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  Pursuant to a July 
1998 EMG study, bilateral carpal tunnel syndrome was 
diagnosed.  There is a question first as to whether the 
complained condition is eligible for service connection 
consideration on a presumptive basis and, secondly, if so, 
whether such condition was manifest to a degree of 10 percent 
or more with the year after discharge.  

The veteran has strenuously asserted that his bilateral 
carpal tunnel is associated with a vehicle accident occurring 
in 1991.  Nevertheless, the Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, 
medical evidence refutes any association between the claimed 
condition and the accident.

The Board additionally notes that the veteran has submitted 
medical records in September and October 2000 pertaining to 
carpal tunnel release procedures, which records have not been 
reviewed by the RO.  Pursuant to 38 C.F.R. § 20.1304 (2000), 
pertinent evidence received by the Board under this section 
necessitates a return of the case to the AOJ for review, 
consideration and preparation of a supplemental statement of 
the case prior to a Board decision unless there has been a 
waiver of such referral.  No such waiver was submitted.  
Moreover, such evidence also raises a question as to whether, 
after the remedial procedures, there is even a disability.

After considering the record in light of the foregoing, the 
Board is of the opinion that additional development is 
warranted in order to comply with the duty to assist as 
mandated by 38 U.S.C. § 5103A.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
medical examination by a VA physician or 
appropriate specialist to ascertain the 
current nature and extent of any numbness 
and pain in the elbows, forearms, and 
right hand, also claimed as bilateral 
carpal tunnel syndrome.  

If a current carpal tunnel syndrome 
disability or any other current 
disability of the elbows, forearms, and 
right hand is identified, the examiner is 
requested to offer an opinion, without 
resort to speculation, as to whether it 
is as likely as not that any such 
condition was manifest in service or is 
etiologically related to the veteran's 
service.  

If it cannot be ascertained whether such 
identified disability, the examiner's is 
requested to identify whether carpal 
tunnel syndrome or other identified 
disability is an "organic disease of the 
nervous system."  If so, the examiner is 
requested to opine whether the carpal 
tunnel syndrome or other identified 
disability was manifested within the 
period from June 1995 to June 1996, a 
year after military separation.  The 
examiner's attention is directed to the 
veteran's chiropractor's treatment 
records for the pertinent period.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Any special 
tests deemed warranted by the examiner 
should be administered.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record, to include the private 
medical reports received after 
preparation of the last supplemental 
statement of the case in May 2000.  

Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals



 



